Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.


Claim Objections
	Claim 9 is objected to because of the following informalities:  There are double “ands” after the term “transverse plane”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060248650 issued to Skripps in view of U.S. Publication No. 20160331613 issued to Lee further in view of U.S. Publication No. 20060123546 issued to Horton further in view of U.S. Patent No. 8099808 issued to McKeon.

Regarding claim 1,
	Skripps discloses a patient support system, (Skripps: Abstract see also FIG. 1 (66)) comprising: a pelvic bolster assembly and a thoracic bolster assembly, (Skripps: FIGS. 2-3 (574) wherein the support that is furthest from (616) may be interpreted as an pelvic bolster assembly and the support closest to 616 may be interpreted as an thoracic bolster assembly.) each comprising: a base, (Skripps: FIG. 40 (576, 578, 580) see also [0136] “Another embodiment of body-support apparatus 574 shown in FIGS. 40-46 includes a cross-member 576, two couplers 578 and 580 pivotably coupled to cross-member 576…”) the base having a lower portion and an upper portion, (Skripps: FIG. 44 (576) may be interpreted as a upper portion and (578, 580) may be interpreted as a lower portion.) … the lower portion of the base having a first channel on a first lateral side (Skripps: [0139] “Coupler 578 includes a channel 630 which is sized to engage a member of a patient-support apparatus such as members 68 or 70 of surgical table 66.”) and a second channel on an opposing lateral side, (Skripps: [0138] “Coupler 580 includes a channel 622 which is sized to engage a member of a patient-support apparatus such as members 68 or 70 of surgical table 66.”) the first and second channels slidably mountable with opposing rails of a surgical bed frame; (Skripps: FIGS. 3-4 and FIG. 40 the channels attach to the rails and allow the base to slide along the rails when they are engaged with (68) and (70) due to their shape.) a first lateral bolster … attached to a first lateral side of the upper portion of the base (Skripps: FIGS. 44-46 (592) is attached to a first lateral side of (576)) and a second lateral bolster … attached to an opposing lateral side of the upper portion of the base, (Skripps: FIGS. 44-46 (592) is also attached on an opposing side best seen in FIG. 45 but labeled incorrectly as (596)) the first lateral bolster and second lateral bolster adjustable in a … transverse plane; (Skripps: [0136] “two supports 582 and 584 engaged with cross-member 576 and slidable along a longitudinal axis 586 of cross-member 576.” Wherein the cushions (592) are interpreted to be part of supports (582) and (584)) and wherein the pelvic bolster assembly further comprises a pelvic support pad attached to the upper portion of the base of the pelvic bolster assembly, (Skripps: another cushion (592) is attached to the center of (576) shown in FIGS. 43-46)) wherein the thoracic bolster assembly further comprises a thoracic support pad attached to the upper portion of the base of the thoracic bolster assembly, (Skripps: refer to FIGS. 2-3 which show two assemblies (576) one of them being the chest and the other being a thoracic assembly.) and wherein the first lateral bolster and second lateral bolster further comprise a lateral support pad attached to each lateral bolster. (Skripps: FIGS. 43-46 (594) may be interpreted as a first and second lateral support pad that is attached to the bolster via supports (582, 584))
	Skripps does not appear to disclose the lower portion and upper portion connected via a drive mechanism such that the upper portion is rotatable relative to the lower portion in a coronal plane of the patient… a first and second lateral bolster removably attached to a first lateral side of the upper portion of the base and adjustable in a sagittal plane.
	However, Lee discloses the lower portion and upper portion (Lee: FIG. 2E (210A) may be interpreted as an upper base portion that supports 101 and (218A) may be interpreted as a lower base portion.) connected via a drive mechanism (Lee: FIG. 2E (280) see also [0072] of Lee.) such that the upper portion is rotatable relative to the lower portion in a coronal plane of the patient.  (Lee: FIG. 2A)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base portions of Skripps to be connected by a drive mechanism such that the upper portion of the base is rotatable relative to the lower portion in a coronal plane as taught by Lee in order to allow for greater access to a patient by a surgeon in which one of ordinary skill in the art would have recognized as a predictable result.
	Horton discloses a first and second bolster adjustable in a sagittal plane. (Horton: FIG. 2 (92A) may be interpreted as first and second bolsters, and [0032] “The mounting members 85, 89, 93, 95 can also include telescoping members, cylinders or other structure that allows raising and lowering of the support member mounted thereon relative to frame system 12 as indicated by arrows 100.” States that they are adjustable in a sagittal plane.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skripps to have its two lateral bolsters adjustable in a sagittal plane as taught by Horton in order to allow for different positioning options for a patient that would allow a surgeon greater access in which one of ordinary skill in the art would have recognized as a predictable result.
	McKeon discloses removable lateral bolsters. (McKeon: col. 4 lines 49-54 “Foam pads 124(a), 124(b) 124(c), 124(d) and 126 may be disposable and removably attached to the leg holder 100 such that foam pads 124(a), 124(b) 124(c), 124(d) and 126 may be removed from the leg holder 100 and disposed of after each use.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skripps to make their lateral bolsters (592) removable as taught by McKeon in order to allow for different adjustment options for a patient and avoid bacteria/contamination in the invention in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 3,
	Skripps, as modified above, discloses the patient support system of claim 1, wherein the drive mechanism is motorized. (Lee: FIG. 2E (280) see also [0072] of Lee.)

Regarding claim 7,
	The Skripps, as modified above, discloses the patient support system of claim 1, wherein the first channel and second channel include a c-channel. (Skripps: FIG. 44 the channels in (578, 580) are c shaped.)

Regarding claim 8,
	 The Skripps, as modified above, discloses the patient support system of claim 1, wherein one or more of the pelvic support pad, thoracic support pad, and lateral support pads are removable. (McKeon: col. 4 lines 49-54 “Foam pads 124(a), 124(b) 124(c), 124(d) and 126 may be disposable and removably attached to the leg holder 100 such that foam pads 124(a), 124(b) 124(c), 124(d) and 126 may be removed from the leg holder 100 and disposed of after each use.” The examiner notes that the combination of both Skripps and McKeon read on this limitation since Skripps discloses the support pads and McKeon discloses the removability of support pads.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pelvic support pads, the thoracic support pads, as well as the lateral support pads of Skripps to be removable as taught by McKeon in order to allow for different adjustment options for a patient and avoid bacteria/contamination in the invention in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13,
	Skripps, as modified above, discloses the patient support system of claim 9.
	Skripps does not appear to disclose a first and second lateral bolster removably attached to a first lateral side of the upper portion of the base.
	McKeon discloses removable lateral bolsters. (McKeon: col. 4 lines 49-54 “Foam pads 124(a), 124(b) 124(c), 124(d) and 126 may be disposable and removably attached to the leg holder 100 such that foam pads 124(a), 124(b) 124(c), 124(d) and 126 may be removed from the leg holder 100 and disposed of after each use.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skripps to make their lateral bolsters (592) removable as taught by McKeon in order to allow for different adjustment options for a patient and avoid bacteria/contamination in the invention in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 2,4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060248650 issued to Skripps in view of U.S. Publication No. 20160331613 issued to Lee further in view of U.S. Publication No. 20060123546 issued to Horton further in view of U.S. Patent No. 8099808 issued to McKeon.

Regarding claim 2,
	The Skripps, as modified above, discloses the patient support system of claim 1.
	 Neither reference states wherein the drive mechanism is a worm gear, rack and pinion, or hypoid.
	However, Ruiz discloses wherein the drive mechanism is a worm gear, rack and pinion, or hypoid. (Ruiz: [0184] “In some embodiments, the twin worm drives 711 can be driven by motors. Other mechanisms can also be used, such as any sort of motor and gearbox connected to the joint.” Wherein a gearbox that contains gears may be interpreted as worm gears or a worm drive driven by a motor.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive device of Lee to be a worm drive or gearbox driven by a motor as taught by Ruiz in order to allow for more degrees of rotation of the support (up to 3) granting a surgeon greater access to a patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 4,
	Skripps, as modified above, discloses the patient support system of claim 1. 
	Neither reference states wherein the drive mechanism is a worm drive.
	However, Ruiz discloses wherein the drive mechanism is a worm drive. (Ruiz: [0184] “In some embodiments, the twin worm drives 711 can be driven by motors. Other mechanisms can also be used, such as any sort of motor and gearbox connected to the joint.” Wherein a gearbox that contains gears may be interpreted as worm gears or a worm drive driven by a motor.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive device of Lee to be a worm drive driven by a motor as taught by Ruiz in order to allow for more degrees of rotation of the support (up to 3) granting a surgeon greater access to a patient in which one of ordinary skill in the art would have recognized as a predictable result.


Claim(s) 9-12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060248650 issued to Skripps in view of U.S. Publication No. 20160331613 issued to Lee further in view of U.S. Publication No. 20060123546 issued to Horton.

Regarding claim 9,
	Skripps discloses a patient support system, (Skripps: Abstract see also FIG. 1 (66 comprising: a pelvic bolster assembly (Skripps: FIGS. 2-3 (574) wherein the support that is furthest from (616) may be interpreted as an pelvic bolster assembly) comprising: a base, (Skripps: FIG. 40 (576, 578, 580) see also [0136] “Another embodiment of body-support apparatus 574 shown in FIGS. 40-46 includes a cross-member 576, two couplers 578 and 580 pivotably coupled to cross-member 576…”) the base having a lower portion and an upper portion, (Skripps: FIG. 44 (576) may be interpreted as a upper portion and (578, 580) may be interpreted as a lower portion.) … the lower portion of the base having a first channel on a first lateral side (Skripps: [0139] “Coupler 578 includes a channel 630 which is sized to engage a member of a patient-support apparatus such as members 68 or 70 of surgical table 66.”)  and a second channel on an opposing lateral side, (Skripps: [0138] “Coupler 580 includes a channel 622 which is sized to engage a member of a patient-support apparatus such as members 68 or 70 of surgical table 66.”) the first and second channels slidably mountable with opposing rails of a surgical bed frame; (Skripps: FIGS. 3-4 and FIG. 40 the channels attach to the rails and allow the base to slide along the rails when they are engaged with (68) and (70) due to their shape.) (Skripps: FIGS. 44-46 (592) is attached to a first lateral side of (576)) and a second lateral bolster attached to an opposing lateral side of the upper portion of the base, (Skripps: FIGS. 44-46 (592) is also attached on an opposing side best seen in FIG. 45 but labeled incorrectly as (596)) the first lateral bolster and second lateral bolster adjustable in a transverse plane; (Skripps: [0136] “two supports 582 and 584 engaged with cross-member 576 and slidable along a longitudinal axis 586 of cross-member 576.” Wherein the cushions (592) are interpreted to be part of supports (582) and (584)) and a thoracic bolster assembly, (Skripps: FIGS. 2-3 (574) wherein the support closest to 616 may be interpreted as an thoracic bolster assembly.) a base, (Skripps: FIG. 40 (576, 578, 580) see also [0136] “Another embodiment of body-support apparatus 574 shown in FIGS. 40-46 includes a cross-member 576, two couplers 578 and 580 pivotably coupled to cross-member 576…”) the base having a lower portion and an upper portion, (Skripps: FIG. 44 (576) may be interpreted as a upper portion and (578, 580) may be interpreted as a lower portion.) … the lower portion of the base having a first channel on a first lateral side, (Skripps: [0139] “Coupler 578 includes a channel 630 which is sized to engage a member of a patient-support apparatus such as members 68 or 70 of surgical table 66.”) the first and second channels slidably mountable with opposing rails of a surgical bed frame; (Skripps: FIGS. 3-4 and FIG. 40 the channels attach to the rails and allow the base to slide along the rails when they are engaged with (68) and (70) due to their shape.) (Skripps: FIGS. 44-46 (592) is attached to a first lateral side of (576)) and a second lateral bolster attached to an opposing lateral side of the upper portion of the base, (Skripps: FIGS. 44-46 (592) is also attached on an opposing side best seen in FIG. 45 but labeled incorrectly as (596)) the first lateral bolster and second lateral bolster adjustable in a … transverse plane; (Skripps: [0136] “two supports 582 and 584 engaged with cross-member 576 and slidable along a longitudinal axis 586 of cross-member 576.” Wherein the cushions (592) are interpreted to be part of supports (582) and (584))
	Skripps does not appear to disclose the lower portion and upper portion connected via a drive mechanism such that the upper portion is rotatable relative to the lower portion in a coronal plane of the patient… a first and second lateral bolster (of the thoracic bolster assembly)  adjustable in a sagittal plane.
	However, Lee discloses the lower portion and upper portion (Lee: FIG. 2E (210A) may be interpreted as an upper base portion that supports 101 and (218A) may be interpreted as a lower base portion.) connected via a drive mechanism (Lee: FIG. 2E (280) see also [0072] of Lee.) such that the upper portion is rotatable relative to the lower portion in a coronal plane of the patient.  (Lee: FIG. 2A)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base portions of Skripps to be connected by a drive mechanism such that the upper portion of the base is rotatable relative to the lower portion in a coronal plane as taught by Lee in order to allow for greater access to a patient by a surgeon in which one of ordinary skill in the art would have recognized as a predictable result.
	Horton discloses a first and second bolster adjustable in a sagittal plane. (Horton: FIG. 2 (92A) may be interpreted as first and second bolsters, and [0032] “The mounting members 85, 89, 93, 95 can also include telescoping members, cylinders or other structure that allows raising and lowering of the support member mounted thereon relative to frame system 12 as indicated by arrows 100.” States that they are adjustable in a sagittal plane.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skripps to have its two lateral bolsters adjustable in a sagittal plane as taught by Horton in order to allow for different positioning options for a patient that would allow a surgeon greater access in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
	The Skripps, as modified above, discloses the patient support system of claim 9, wherein the pelvic bolster assembly further comprises a pelvic support pad attached to the upper portion of the base of the pelvic bolster assembly, (Skripps: another cushion (592) is attached to the center of (576) shown in FIGS. 43-46)) and wherein the thoracic bolster assembly further comprises a thoracic support pad attached to the upper portion of the base of the thoracic bolster assembly, (Skripps: refer to FIGS. 2-3 which show two assemblies (576) one of them being the chest and the other being a thoracic assembly.) 

Regarding claim 11,
	The Skripps, as modified above, discloses the patient support system of claim 10, wherein the at least one pelvic support pad comprises a first pelvic support pad and a second pelvic support pad. (Skripps: FIGS. 43-46 (594) may be interpreted as a first and second pelvic support pad that is attached to the bolster via supports (582, 584))

Regarding claim 12,
	Skripps, as modified above, discloses the patient support system of claim 11, wherein the upper portion of the base of the pelvic bolster assembly further comprises a first gusset and a second gusset attached thereto, and wherein the first pelvic support pad is connected to the first gusset and the second pelvic support pad is connected to the second gusset. (Skripps: cushion (594) is integrated with support (582) which may be interpreted as a first gusset and support (584) which may be interpreted as a second gusset to which it is attached.)

Regarding claim 14,
	Skripps, as modified above, discloses the patient support system of claim 9, wherein the first and second channels of the pelvic bolster assembly are C-channels and the first and second channels of the thoracic bolster assembly are C-channels. (Skripps: FIG. 44 the channels in (578, 580) are c shaped.)

Regarding claim 16,
	Skripps, as modified above, discloses the patient support system of claim 1, wherein the drive mechanism is motorized. (Lee: FIG. 2E (280) see also [0072] of Lee.)

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20060248650 issued to Skripps in view of U.S. Publication No. 20160331613 issued to Lee further in view of U.S. Publication No. 20060123546 issued to Horton.

Regarding claim 15,
	Skripps, as modified above, discloses the patient support system of claim 9. wherein the drive mechanism comprises a worm gear.
	Neither reference states wherein the drive mechanism is a worm gear.
	However, Ruiz discloses wherein the drive mechanism is a worm gear. (Ruiz: [0184] “In some embodiments, the twin worm drives 711 can be driven by motors. Other mechanisms can also be used, such as any sort of motor and gearbox connected to the joint.” Wherein a gearbox that contains gears may be interpreted as worm gears or a worm drive may be interpreted as a worm gear driven by a motor.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive device of Lee to be a worm gear driven by a motor as taught by Ruiz in order to allow for more degrees of rotation of the support (up to 3) granting a surgeon greater access to a patient in which one of ordinary skill in the art would have recognized as a predictable result.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent on claim 5.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art in view of Ruiz describes a patient support for an operating table operated by a worm drive. None of the prior art of record however suggest that the worm drive would have a worm shaft attached in the manner described in claim 5 nor is it obvious in where it would be attached. For this reason, specifically, claim 5 is objected to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673